DETAILED ACTION AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 05/19/2020 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENT
The claim amendments and remarks of May 19, 2020 have been ENTERED. 
Claims 27-48 are pending. 
The instantly claimed quantitative trait locus (QTL) NLB_5.01 is located on corn chromosome 5; see Specification, Table 4, for example.  

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a method of creating a population of Northern Leaf Blight (NLB) resistant corn plants, which comprises crossing a NLB-resistant corn plant comprising a NLB resistance quantitative trait locus (QTL) NLB_5.01 with a second corn plant, genotyping the generated population of plants, and selecting a corn plant  having resistance to NLB and comprising said i) SEQ ID NO: 53 comprising a C or an A, at position number 62; (ii) SEQ ID NO: 54 comprising a T, at position number 167; (iii) SEQ ID NO: 55 comprising a C, at position number 99; (iv) SEQ ID NO: 56 comprising a C, at position number 390; (v) SEQ ID NO: 57 comprising a C or an A, at position number 279; (vi) SEQ ID NO: 58 comprising an A, at position number 101; (vii) SEQ ID NO: 59 comprising a T or a C, at position number 61; (viii) SEQ ID NO: 60 comprising an A, at position number 339; (ix) SEQ ID NO: 61 comprising an A, at position number 125; (x) SEQ ID NO: 62 comprising a T, at position number 101; (xi) SEQ ID NO: 63 comprising a T, at position number 369; (xii) SEQ ID NO: 64 comprising a C or a T, at position number 101; (xiii) SEQ ID NO: 65 comprising a G, at position number 101; (xiv) SEQ ID NO: 446 comprising a T, at position number 101; (xv) SEQ ID NO: 447 comprising a T, at position number 101; (xvi) SEQ ID NO: 448 comprising a C, at position number 216; (xvii) SEQ ID NO: 449 comprising a T, at position number 184; (xviii) SEQ ID NO: 450 comprising a C, at position number 101; (xix) SEQ ID NO: 451 comprising a G, at position number 101; (xx) SEQ ID NO: 452 comprising a G, at position number 265; (xxi) SEQ ID NO: 453 comprising an A, at position number 101; (xxii) SEQ ID NO: 454 comprising a T, at position number 105; (xxiii) SEQ ID NO: 455 comprising a T, at position number 254; (xxiv) SEQ ID NO: 456 comprising a C, at position number 322; (xxv) SEQ ID NO: 457 comprising a G, at position number 345; (xxvi) SEQ ID NO: 458 comprising a G, at position number 58; (xxvii) SEQ ID NO: 459 comprising a T, at position number 342; (xxviii) SEQ ID NO: 460 comprising a G, at position number 542; (xxix) SEQ ID NO: 461 comprising a G, at position number 101; (xxx) SEQ ID NO: 462 comprising an A, at position number 73; (xxxi) SEQ ID NO: 463 comprising a G, at position number 129; (xxxii) SEQ ID NO: 464 comprising a T, at position number 101; (xxxiii) SEQ ID xxxiv) SEQ ID NO: 466 comprising a C, at position number 234; (xxxv) SEQ ID NO: 467 comprising an A, at position number 101; and (xxxvi) SEQ ID NO: 468 comprising a C, at position number 486. The prior art fails to teach or reasonably suggest the claimed method(s). 

	It is understood that the instantly claimed compositions, associated with resistance to NLB in corn, will at least have the genotype(s)/marker(s)/resistant allele(s) at the positions described in Tables 4-5, spanning pages 113-125 of the Specification; and will also be detectable with the corresponding primers and probes; see Table 4, spanning pages 113-121; and see also Table 5, spanning pages 122-125. 

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 27-48 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663